DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 06SEPT2022 has been entered. Applicant’s amendments have overcome each and every 102(a)(1) rejections and specification objections previously set forth in the Non-Final Office Action mailed 05MAY2022.
Applicant's arguments filed 06SEPT2022 have been fully considered but they are not persuasive.
Regarding claim 2, the claim provides functionality of the flow-directing insert without providing the necessary structure (is it a wall, valve, filter, membrane, etc.) that enables the function and therefore the claim is indefinite.
Regarding the art rejections, see below. Note that “inlet” and “outlet” is the intended use, both of which are just fluid ports.
CLAIMS ENTERED
The Applicant is advised to use only black font color when making amendments in order to retain proper document quality.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 8, the claim describes “a dividing wall (21) is counter-shaped with respect to the partition (76) of the first side (74) of the insert (70).” The claim term “counter-shaped” is nowhere to be found in the originally filed specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2,4-6,8,11,13-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claim 2, it is unclear what structure is required that provides the capability of “preventing directed passage of fluid […] without passing through the filtering members.” The claim provides functionality of the flow-directing insert without providing the necessary structure (is it a wall, valve, filter, membrane, etc.) that enables the function and therefore the claim is indefinite.
Regarding claim 4, the claim sets forth the limitations “said first position”, “said second position”. There is insufficient antecedent basis for each of these limitations in the claim.
Claim 8 line(s) 5-6 sets forth the limitation “a dividing wall (21) is counter-shaped with respect to the partition (76) of the first side (74) of the insert (70).” Since the claim term “counter-shaped” is nowhere to be found in the originally filed specification and with a lack of explanation of what “counter-shaped” means (either in the remarks or the specification), the claim is indefinite. The Applicant may use the lexicon they prefer to adequately describe the invention (see Figs. 12-15).
Claim 8 line(s) 3 sets forth the limitations “the diverting portion”. There is insufficient antecedent basis for each of these limitations in the claim.
Regarding claim 11, the claim sets forth the limitations “said first position”, “the second side”, “the dividing wall”, “the second portion”, “the first portion”, “the first side”, “the partition”, “the diverting portion”, “the raised edge”. There is insufficient antecedent basis for each of these limitations in the claim.
Regarding claim 15, the claim sets forth the limitations “said first position”, “the second side”, “the dividing wall”, “the second portion”, “the first portion”, “the first side”, “the partition”, “the diverting portion”, “the raised edge”. There is insufficient antecedent basis for each of these limitations in the claim.
Regarding claim 17, the claim sets forth the limitation “the partition of the insert substantially has the shape of a portion of a spherical crown, or a portion of a spherical shell, and the diverting portion of the dividing wall substantially has a respective shape of a portion of a spherical crown, or a portion of a spherical shell”. It is unclear what “substantially has the shape of a portion of a spherical crown, or a portion of a spherical shell” means. It is unclear what those shapes are.
Regarding claim 18, the claim sets forth the limitations “the longitudinal axis”, “the lateral surface”. There is insufficient antecedent basis for each of these limitations in the claim.
Regarding claim 19, the claim sets forth the limitations “the bottom surface”, “the longitudinal axis”. There is insufficient antecedent basis for each of these limitations in the claim.
Regarding claim 20, the claim sets forth the limitations “said bottom surface”, “said top surface”, “the lower surface”. There is insufficient antecedent basis for each of these limitations in the claim.
Regarding claim 21, the claim sets forth the limitations “the magnetic filter”, “said housing”, “the ferromagnetic substances” “said hollow protuberance” “said second portion”. There is insufficient antecedent basis for each of these limitations in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11,13-19 are rejected under 35 U.S.C. 103 as being unpatentable over CHAU (US 20130056402) in view of MARTIN (US 4439984).
Regarding claim 1, CHAU teaches a fluid treatment device (title, Figs.) including a body (annotated Fig. 2) defining a filtration chamber, said body comprising:
a first opening (e.g. Figs. 2-3 #17),
a second opening (Figs. 2-3 #19; see also label on Fig. 1),
a third opening (Figs. 2-3 #12),
filtering members (Figs. 2-3 #2; see also label on Fig. 1) that are housed inside said filtration chamber and operatively interposed between the first, second, third openings, and,
a flow-directing insert (Figs. 2-3 #22 see also label on Fig. 1) capable of directing fluid through the filtering members.
CHAU does not teach the flow directing insert is inside the filter chamber. MARTIN teaches coaxial bidirectional spool valve (title, Figs.) including:
a plurality of inlets/outlets (Figs. 1-2 #48,49);
and a flow-directing insert (Figs. 1-2 #1) inside a body (Figs. 1-2 #5,35,41) housing a filter chamber having a filter (Figs. 1-2 #28).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the flow-directing insert of CHAU to be inside the filter chamber as taught by MARTIN in order to provide a compact filter device. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Annotated Fig. 2

    PNG
    media_image1.png
    1106
    868
    media_image1.png
    Greyscale

Regarding claim 2, CHAU teaches said flow-directing insert is capable of operating selectively in e.g.:
a first position in which the flow-directing insert channels the fluid circulating inside the filtration chamber so as to e.g. prevent direct passage of the fluid from the first opening to the second opening without passing through the filtering members (Fig. 3).
Regarding claim 3, CHAU teaches a closure element (plug, par. [0070]) that intercepts the opening of e.g. the third opening (Fig. 2 #12) in a e.g. first operative configuration.
Regarding claim 4, CHAU teaches said flow-directing insert is capable of being selectively positioned in e.g. in said first position for use, when the device is operating in said first operative configuration (see claims 2-3 above).
Regarding claim 5, CHAU teaches a first side and said second side constitute two halves of said insert which face each other and are connected along a dividing plane in which the central axis of the insert lies, and wherein the insert is symmetric with respect to a plane of symmetry in which the central axis of the insert lies, and perpendicular to said dividing plan (see valve on the bottom of Fig. 4a-d; see annotated Fig. 4c).
Annotated Fig. 4c

    PNG
    media_image2.png
    440
    374
    media_image2.png
    Greyscale

Regarding claim 6, CHAU teaches the body of the device has an overall cylindrical shape (or rather a vertical longitudinal extent) and the body has a longitudinal axis, an upper surface (near Fig. 1 #26), an external lateral surface (near ref. #1 of Fig. 1) and a lower surface (near ref. #32 of Fig.1), and
wherein the first inlet/outlet opening (Fig. 2 #17) and the third inlet/outlet opening (Fig. 2 #12) are located on the external lateral surface of the body of the device and on opposite sides with respect to the filtration chamber, and wherein the second inlet/outlet opening (top outlet; see e.g. Fig. 2 near #15) is located on the upper surface of the body of the device, and
wherein the first inlet/outlet opening, the second inlet/outlet opening and the third inlet/outlet opening have a circular section and each one of said openings has a respective central axis.
Regarding claim 7, CHAU’s modified device teaches and/or suggests the flow-directing insert is located inside the filtration chamber in such a manner as to surround the second inlet/outlet opening (Figs. 2-3 #19 labeled on Fig. 1), and wherein the filtration chamber is delimited laterally by a lateral surface (Fig. 2 ref #1), above by a top surface (near Fig. 2 ref #13) and below by a bottom surface (near Fig. 1 ref #32) of the body of the device.
Regarding claim 8, CHAU’s modified device teaches and/or suggests the insert is located, inside the filtration chamber, in such a manner that its external wall (see Fig. 4a #22) externally surrounds the diverting portion of the dividing wall (see e.g. Fig. 3; wall diverting flow in Fig. 3 #222 and flow #223; par. [0066]).
Regarding claim 9, CHAU teaches the filtering members (Fig. 1 #2) comprise a mechanical filter capable of separating substances and solid particles present in the fluid to be treated from the fluid itself in which they are suspended, the mechanical filter having a structure provided with a plurality of passages that have a given filtering section, so that the passage of the fluid from one internal side (upstream side) of the mechanical filter to an external side (downstream side) of the mechanical filter determines retention, on the internal side, of the substances and particles present in the fluid and having dimensions greater than said filtering section (it’s a filter having pores; par. [0037]).
Regarding claim 10, CHAU teaches the filtering members comprise a magnetic filter associated with the body of the device and configured to collect and retain substances and particles having ferromagnetic properties and that are present in the fluid to be treated, in such a manner as to separate them from the fluid passing through the device (Fig. 7(a) #54; par. [0057-0058]).
Regarding claim 11, CHAU teaches e.g. the first operative configuration, in which:
- the first inlet/outlet opening (Fig. 3 #17) is capable of receiving a flow of water to be subjected to filtration;
- the second inlet/outlet opening (see Fig. 3 #223; see also label Fig. 1 #19) is capable of sending the flow of water following filtration;
- the third inlet/outlet opening (Fig. 2 #12) is intercepted by a closure element (par. [0070]);
- the flow-directing insert (see Fig. 3; Fig. 4(d)) is in a first position for use;
- via the second side of the insert, and via the outside of the dividing wall, the flow of fluid incoming to the first opening is conveyed directly through the passage section of the insert and from there to the filtration chamber inside the mechanical filter (Fig. 1 #2), where the fluid is filtered by the magnetic filter (par. [0057-0058]); and,
- the fluid flows, through the mechanical filter, and from there it is conveyed through the first side of the insert on towards the second opening, the fluid not being able to pass through the passage section again because of the partition of the first side of the insert and the dividing portion of the dividing wall (see Fig. 3; Fig. 4(d)).
Regarding claim 13, CHAU teaches the insert is structured in such a manner that:
-the second side enables the passage of fluid, coming from the outside of the insert, through the passage section, along a first direction along said central axis;
-the first side obstructs the passage of fluid, coming from the outside of the insert, through the passage section, and determines a process of directing the fluid along a second direction along said central axis, opposite said first direction. (see e.g. Fig. 3 showing fluid flow).
Regarding claim 14, CHAU’s modified device teaches and/or suggests the central axis of the insert coincides with the longitudinal axis of the body of the device and with the respective central axis of the second inlet/outlet opening (see also placement of the valve in Figs. 1-2 of MARTIN).
Regarding claim 15, CHAU’s modified device teaches and/or suggests said dividing wall extends, starting from the second inlet/outlet opening inside the filtration chamber along a direction parallel to the longitudinal axis of the body of the device and substantially to a height coinciding with the dimensions of the first inlet/outlet opening on the external lateral surface of the body of the device (i.e. the dividing wall separates the inlet/outlets; see also MARTIN (Figs. 1-2 #2,3).
Regarding claim 16, CHAU’s modified device teaches and/or suggests a positioning of the insert. Note that the claim is functional and does not particularly describe the portion or dividing wall or first side.
Regarding claim 17, CHAU teaches rotation (par. [0010]).
The degree of reotation has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 18, CHAU teaches the mechanical filter (e.g. Fig. 1 #3) has a cylindrical shape extending along a central axis between a first end and a second end, and the mechanical filter is positioned inside the filtration chamber in such a manner that said central axis coincides with the longitudinal axis of the body of the device.
Regarding claim 19, CHAU’s modified device teaches and/or suggests the mechanical filter (e.g. Fig. 1 #3) is positioned axially between the bottom surface of the body of the device and the flow-directing insert (See also placement of the filter relative to the valve in MARTIN Fig. 1).
Claim(s) 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over CHAU (US 20130056402) in view of MARTIN (US 4439984) and GUIDO (EP 3159313).
Regarding claims 20-21, CHAU does not teach a hollow protuberance housing a magnetic filter, which is positioned inside the mechanical filter.
However, GUIDO teaches a magnetic filter comprising a hollow protuberance (Figs. 1-2 #24) housing a magnetic filter (Figs. 1-2 #21), which is positioned inside a mechanical filter (Figs. 1-2 #26). 
GUIDO teaches such a construction allows for easily removing the magnet, which facilitates the cleaning of the ferrous residues captured by the magnetic element (par. [0039]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify the device of CHAU with a magnet inside a hollow protuberance inside a filter as taught by MARTIN in order to provide an easily removable magnet, which aids in cleaning the filter. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
OLSCHOK (US 20170333816) discloses a filter device having a valve.
Telephonic Inquiries
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777